1
2
3                                                                        O
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   EVELYN NEWEY,                               Case No. 8:18-cv-01118-DOC-KES
12                 Plaintiff,
13          v.                                 ORDER ACCEPTING REPORT AND
                                               RECOMMENDATION OF UNITED
14   THE COUNTY OF ORANGE, et                   STATES MAGISTRATE JUDGE
15   al.,
16                 Defendants.
17
18
19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
20   records and files herein, along with the Report and Recommendation of the United
21   States Magistrate Judge. Further, the Court has engaged in a de novo review of
22   those portions of the Report and Recommendation to which objections have been
23   made. The Court accepts the findings, conclusions, and recommendations of the
24   United States Magistrate Judge.
25   ///
26   ///
27   ///
28
1          IT IS THEREFORE ORDERED that Judgment be entered dismissing
2    Plaintiff’s 42 U.S.C. § 1983 claims with prejudice and remanding all further
3    proceedings to the Orange County Superior Court of California.
4
5    DATED: January 18, 2019
6
7                                         ____________________________________
                                          David O. Carter
8                                         UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
